UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-26673 Welwind Energy International Corp. (Exact name of registrant as specified in its charter) Delaware 98-0207081 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 10-20172 113B Avenue Maple Ridge, British Columbia Canada V2X 0Y9 (Address of principal executive offices including zip code) (604) 460-8487 (Registrant’s telephone number, including area code) The Company Corporation 2711 Centerville Road, Suite 400 Wilmington, DE 19808 (Name and address of agent for service) (800) 818-0204 (Telephone Number, including area code, of agent for service) with a copy to: SteadyLaw Group, LLP 501 W. Broadway, Suite 800 San Diego, CA 92101 Telephone (619) 399-3090 Telecopier (619) 330-1888 Table of Contents 1 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 157,672,395shares of common stock, $.001 par value per share, as of November 14, 2007. Transitional Small Business Disclosure Format (check one): Yes oNo x Table of Contents 2 Quarterly Report on FORM 10-QSB For The Period Ended September 30, 2007 Table of Contents Welwind Energy International Corp. PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 18 Item 3. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Table of Contents 3 ITEM 1. FINANCIAL STATEMENTS Welwind Energy International Corporation September 30, 2007 Index Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to the Consolidated Financial Statements F–4 Table of Contents 4 Welwind Energy International Corporation Consolidated Balance Sheets (Expressed in Canadian Dollars) (Unaudited) September 30, 2007 $ December 31, 2006 $ ASSETS Current Assets Cash 23,722 603,182 Accounts receivable 19,988 279 Taxes recoverable 13,619 13,836 Inventory 1,798 15,424 Prepaid expenses (Note 6) 774,348 1,417,630 Total Current Assets 833,475 2,050,351 Property and equipment (Note 2(h)) 500,008 215,304 Customer relationships 245,016 245,016 Goodwill 1,469,171 1,469,171 Total Assets 3,047,670 3,979,842 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Accounts payable 176,939 130,026 Accrued liabilities (Note 3) 9,295 47,453 Due to related parties (Note 4) 596,418 598,198 Total Liabilities 782,652 775,677 Commitments and Contingencies (Notes 1 and 7) Stockholders’ Equity Preferred Stock: Authorized: 10,000,000 shares, US$0.001 par value Issued and outstanding: 10,000,000 shares (2006 – 10,000,000 issued and outstanding) 11,137 11,137 Common Stock: Authorized: 290,000,000 shares, US$0.001 par value Issued and outstanding: 148,114,140 shares (2006 – 128,583,583 issued and outstanding) 166,899 144,875 Additional paid-in capital 14,529,314 12,274,139 Stock subscriptions receivable (1,128,504) (1,151,605) Accumulated deficit (11,313,828) (8,074,381) Total Stockholders’ Equity 2,265,018 3,204,165 Total Liabilities and Stockholders’ Equity 3,047,670 3,979,842 (The accompanying notes are an integral part of these consolidated financial statements) F-1 Table of Contents 5 Welwind Energy International Corporation Consolidated Statements of Operations (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended September 30, 2007 $ For the Three Months Ended September 30, 2006 $ For the Nine Months Ended September 30, 2007 $ For the Nine Months Ended September 30, 2006 $ Revenue 52,495 33,758 183,931 104,639 Cost of Sales (19,124) (1,144) (69,274) (20,764) Gross Profit 33,371 32,614 114,657 83,875 Operating Expenses General and Administrative 438,670 562,647 3,230,357 1,348,277 Net Loss from Operations (405,299) (530,033) (3,115,700) (1,264,402) Other Income (Loss) Gain (Loss) on Settlement of Debt (Note 6) – 3,785 (123,747) (90,732) Net Loss for the Period (405,299) (526,248) (3,239,447) (1,355,134) Net Loss per Common Share – Basic and Diluted (0.00) (0.01) (0.02) (0.02) Weighted Average Number of Common Shares Outstanding 145,286,000 70,902,000 138,651,000 61,981,000 (The accompanying notes are an integral part of these consolidated financial statements) F-2 Table of Contents 6 Welwind Energy International Corporation Consolidated Statements of Cash Flows (Expressed in Canadian Dollars) (Unaudited) For the Nine Months Ended September 30, 2007 $ For the Nine Months Ended September 30, 2006 $ Operating Activities Net loss for the period (3,239,447) (1,355,134) Adjustments to reconcile net loss to net cash used in operating activities: Amortization 13,798 809 Foreign exchange loss 894 (896) Loss on settlement of debt 123,746 90,732 Stock-based compensation 2,298,330 722,779 Changes in operating assets and liabilities: Accounts receivable (19,492) (5,326) Inventory 13,626 (3,057) Prepaid expenses (94,161) (6,359) Accounts payable and accrued liabilities 58,595 31,769 Due to related parties 77,000 49,036 Net Cash Flows Used In Operating Activities (767,111) (475,647) Investing Activities Cash received upon acquisition of Welwind Energy International Corp. – 2,194 Purchase and construction of equipment (298,502) (93,562) Proceeds from sale of equipment – 5,500 Net Cash Flows Used In Investing Activities (298,502) (85,868) Financing Activities Proceeds from common stock subscriptions 381,295 – Proceeds from issuance of preferred shares – 556,855 Proceeds from issuance of common shares – 224,263 Advances from shareholders 104,858 201,250 Net Cash Flows Provided By Financing Activities 486,153 982,368 Increase (Decrease) in Cash (579,460) 420,853 Cash – Beginning of Period 603,182 799 Cash – End of Period 23,722 421,652 Supplementary Disclosures Interest paid – – Income taxes paid – – Non-cash Investing and Financing Activities Shares issued to settle debt 358,148 103,109 (The accompanying notes are an integral part of these consolidated financial statements) F-3 Table of Contents 7 Welwind Energy International CorporationNotes to the Consolidated Financial Statements (Expressed in Canadian Dollars)(Unaudited) 1.Nature of Operations and Continuance of Business The Company was incorporated in the State of Delaware on December 18, 1997.On October 26, 2006, the Company changed its name to Welwind Energy International Corporation.The Company (formerly Global Golf Holdings, Inc.) acquired a business on November 23, 2004 and since that date has adopted the business plan of the acquired Company which is to sell and distribute low carbohydrate and sugar-free foods through retail and wholesale outlets in Western British Columbia, Canada, and through the internet. On August 17, 2006, the Company acquired all of the outstanding and issued share capital of Welwind Energy International Corporation (“WEIC”), a private Canadian company. WEIC was founded in 2005 to build, own and operate wind farms on an international scale.Accordingly, the Company is now involved with wind power projects in China. The Company is based in British Columbia, Canada. Refer to Note 7. The Company has incurred significant losses in prior years and has an accumulated deficit at September 30, 2007 of $11,313,828. The Company's ability to continue as a going concern is dependent upon the Company's obtaining additional financing and/or achieving a profitable level of operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management of the Company has undertaken a plan with the goal of sustaining Company operations for the next twelve months and beyond. These steps include: (a) focusing on promoting and expanding its business plan, (b) continuing efforts to raise additional capital and/or other forms of financing; and (c) controlling overhead and expenses. There can be no assurance that any of these efforts will be successful. 2.Summary of Significant Accounting Policies a) Basis of Presentation These interim consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in Canadian dollars. These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Welwind Energy International Corp., incorporated in the Province of Alberta, Canada. All significant intercompany balances and transactions have been eliminated. The Company’s fiscal year-end is December 31. b) Interim Consolidated Financial Statements The interim unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form10-QSB. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2006, included in the Company’s Annual Report on Form10-KSB, as amended, filed on September 28, 2007 with the SEC. The consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s consolidated financial position at September 30, 2007, and the consolidated results of its operations and consolidated cash flows for the nine months ended September 30, 2007 and 2006. The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for future quarters or the full year. F-4 Table of Contents 8 Welwind Energy International CorporationNotes to the Consolidated Financial Statements (Expressed in Canadian Dollars)(Unaudited) 2.Summary of Significant Accounting Policies (continued) c) Use of Estimates The preparation of consolidated financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to allowances for doubtful accounts, sales returns and allowances, inventory reserves, stock-based compensation expense, deferred income tax asset valuations and loss contingencies. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Cash and Cash Equivalents Cash consists of checking accounts held at financial institutions in the United States, Canada, and China. The Company considers all highly liquid instruments with a maturity of three months or less, at the time of issuance, to be cash equivalents. e) Accounts Receivable Accounts receivable consists of amounts due from customers from its’ bakery operations, located in Western Canada. The Company considers accounts more than 30 days old to be past due. The Company uses the allowance method for recognizing bad debts. When an account is deemed uncollectible, it is written off against the allowance. The Company generally does not require collateral for its accounts receivable. As of September 30, 2007, management believes no allowance for uncollectible accounts are necessary. f) Reclassifications Certain reclassifications have been made to the prior period’s consolidated financial statements to conform to the current period’s presentation. g) Inventory Inventory consists of health foods and ingredients and is stated at the lower of cost (first-in, first-out method) or market. Shipping and handling costs are included with cost of sales. h) Property and Equipment Equipment is recorded at cost and is depreciated using the declining balance method over the estimated useful lives of the related asset. Maintenance and repairs are charged to expense as incurred. Significant renewals and betterments are capitalized.Costs included in wind equipment are under construction and will be amortized over their useful life on a straight-line basis once they are put into use. Property and equipment on hand consist of: Cost $ Accumulated Depreciation $ September 30, 2007 Net Carrying Value $ December 31, 2006 Net Carrying Value $ Wind equipment under construction 428,992 – 428,992 158,658 Automobile 70,843 14,851 55,992 44,485 Computer hardware 10,034 2,704 7,330 2,780 Office furniture and equipment 12,003 4,309 7,694 9,381 521,872 21,864 500,008 215,304 F-5 Table of Contents 9 Welwind Energy International CorporationNotes to the Consolidated Financial Statements (Expressed in Canadian Dollars)(Unaudited) 2.Summary of Significant Accounting Policies (continued) i) Goodwill Goodwill represents the excess of the purchase price of acquired assets over the fair values of the identifiable assets acquired and liabilities assumed.Pursuant to SFAS No. 141, “Business Combinations” the Company does not amortize goodwill, but tests for impairment of goodwill on an annual basis and at any other time if events occur or circumstances indicate that the carrying amount of goodwill may not be recoverable.Circumstances that could trigger an impairment test include but are not limited to: a significant adverse change in the business climate or legal factors; an adverse action or assessment by a regulator; unanticipated competition and loss of key personnel.Goodwill is tested for impairment using present value techniques of estimated future cash flows; or using valuation techniques based on multiples of earnings. If the carrying amount of goodwill exceeds the implied fair value of that goodwill, an impairment loss is charged to operations. j) Customer Relationships Customer relationships consist of the relationships the Company has attained with the various levels of governments in China, which resulted in the entering of two agreements as noted in Note 7(a) and (b). The Company will amortize the carrying value of the customer relationships on a straight-line basis over the remaining estimated useful lives of the wind power plants upon commencement of the commercial production of electricity. k) Long-Lived Assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. l) Foreign Currency Translation The Company's functional and reporting currency is the Canadian dollar. Monetary assets and liabilities denominated in foreign currencies are translated to Canadian dollars in accordance with SFAS No. 52 “Foreign Currency Translation” using the exchange rate prevailing at the balance sheet date.Gains and losses arising on settlement of foreign currency denominated transactions are included in the determination of net income or loss. Foreign currency transactions are primarily undertaken in Chinese Renminbi. At September 30, 2007, the exchange rate for one Chinese Renminbi was $0.1324 CAD.For the period from January 1, 2007 to September 30, 2007, the average exchange rate for one Chinese Renminbi was $0.1444 CAD. The Company has not, to the date of these consolidated financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. m) Revenue Recognition The Company recognizes revenue in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104 (“SAB 104”), “Revenue Recognition in Financial Statements”. Revenue consists of the sale of products and is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the product is shipped, and collectibility is reasonably assured. F-6 Table of Contents 10 Welwind Energy International CorporationNotes to the Consolidated Financial Statements (Expressed in Canadian Dollars)(Unaudited) 2.Summary of Significant Accounting Policies (continued) n) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares since their effect is anti-dilutive. Shares underlying these securities totalled approximately 842,000 as of September 30, 2007. o) Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the consolidated financial statements. As at September 30, 2007 and 2006, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the consolidated financial statements. p) Stock-based Compensation The Company records stock-based compensation in accordance with SFAS No. 123R “Share Based Payments”, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. q) Financial Instruments and Concentrations of Business The fair values of financial instruments including cash, accounts receivable, accounts payable, accrued liabilities and amounts due to related parties were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Company’s operations are in Canada and China resulting in exposure to market risks from changes in foreign currency rates.The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. The Company’s bakery operations are situated in Western Canada.As at September 30, 2007, one customer comprises approximately 93% of accounts receivable and 54% of sales r) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109 “Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of net operating losses have not been recognized in these consolidated financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. F-7 Table of Contents 11 Welwind Energy International CorporationNotes to the Consolidated Financial Statements (Expressed in Canadian Dollars) (Unaudited) 2.Summary of Significant Accounting Principles (continued) o)Recently Issued Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
